                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 EQUAL EMPLOYMENT OPPORTUNITY
 COMMISSION,
                                                             CIVIL ACTION NO. 19-1803
                        Plaintiff,
             v.
 DEFENDER ASSOCIATION OF
 PHILADELPHIA,
                        Defendant.

                                             ORDER

       AND NOW, this 3rd day of October 2019, upon consideration of the Defendant’s Motion

to Dismiss For Failure to State a Claim [Doc. No. 7], and the responses thereto, it is hereby

ORDERED that the Motion to Dismiss is DENIED for the reasons set forth in the

accompanying Memorandum Opinion. Defendant shall answer the Complaint no later than

October 24, 2019.

       IT IS SO ORDERED.


                                                     BY THE COURT:

                                                     /s/ Cynthia M. Rufe
                                                     ____________________
                                                     CYNTHIA M. RUFE, J.
